                                              JS-6
1
2
3
4                        UNITED STATES DISTRICT COURT

5          CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

6
      SALVADOR ORTIZ LOPEZ and IRMA                     Case No. EDCV 17-2517 JGB (SPx)
7     ORTIZ
8
                                          Plaintiffs,            JUDGMENT
9
                  v.
10
      TOWN OF APPLE VALLEY, et al.,
11
12                                     Defendants.

13
14   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
15
16
           Pursuant to the Order filed concurrent herewith, the Motion for Summary
17
     Judgment by Defendant Town of Apple Valley is GRANTED. Plaintiffs Salvador
18
     Ortiz Lopez and Irma Ortiz’s complaint against Defendant is DISMISSED with
19
     prejudice.
20
           Judgment is entered in favor of Defendant.
21
22
23    Dated: October 31, 2019
24
25
26                                          THE HONORABLE JESUS G. BERNAL
27                                          United States District Judge
28
